                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

ANTONIO LAVELL SANDERS, SR.                                                     PLAINTIFF

V.                        CASE NO. 4:18-cv-721-SWW-BD

DOC HOLLIDAY                                                               DEFENDANT
                                         ORDER

       The Court has received a Recommended Disposition (“Recommendation”) filed

by Magistrate Judge Beth Deere. Mr. Sanders has not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       This lawsuit is DISMISSED, without prejudice.

       IT IS SO ORDERED, this 7th day of January, 2019.


                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
